NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



In the Interest of X.W., a child.          )
                                           )
                                           )
C.W.,                                      )
                                           )
          Appellant,                       )
                                           )
v.                                         )      Case No.   2D18-1650
                                           )
DEPARTMENT OF CHILDREN AND                 )
FAMILIES and GUARDIAN AD LITEM             )
PROGRAM,                                   )
                                           )
                Appellees.                 )
                                           )

Opinion filed September 21, 2018.

Appeal from the Circuit Court for Lee
County; Amy Hawthorne, Judge.

C.W., pro se.

Meredith K. Hall of Children's Legal
Services, Bradenton, for Appellee
Department of Children and Families.

Thomasina Moore, Statewide Director of
Appeals, Tallahassee, and Laura J. Lee,
Appellate Counsel, Sanford, for Appellee
Guardian ad Litem Program.

PER CURIAM.
           Affirmed.

SILBERMAN, VILLANTI, and BLACK, JJ., Concur.




                                    -2-